On Petition foe a Eeheaeing.
Morris, C.
The appellant asks a rehearing in the case, on the ground that since the opinion was filed this court has held, in the case of Lawson v. DeBolt, 78 Ind. 563, a sale made by the assignee of a failing debtor is a judicial sale. The only interest which the assignor Gough had in the real estate transferred to his assignees was the right to redeem the same from the sheriff's sale made on mortgages executed by him and the appellant as his wife to one Nation. It was this right to redeem which passed by the assignment to the assignees of ■Charles T. Gough. It passed to them as fully and completely, and to the same extent, as it would have passed by his deed of the land to any one else. In this right of redemption the appellant had no right or interest. His deed alone conveyed his right to redeem. If the appellant had, after the sheriff’s sale, any right in the land sold, it was the right to redeem. If she had such right, and we concede that she had, it did not pass by the assignment to the appellees; it continued in her. As assignees of Charles T. Gough, the appellees could not sell any right or interest which the appellant had in said land, and, if they attempted to do so, her rights were not affected in any way. All that the appellees could sell as such as*379•signees was the interest of their assignor; that they could sell, and the proceeds of such sale belonged to them as the 'trustees of the assignor’s creditors, and not to the appellant.
In no case can the assignees of the husband dispose of the interest which the wife may have in his real estate. They sell the interest conveyed to them by the husband — nothing else, and upon the proceeds of such sale the assignor’s wife can have no claim.
If it is said that equity will regard the proceeds of the sale as standing for the land or right sold, the question again arises, what was sold ? Had the assignees made the sale six months before the expiration of the time allowed for redemption, could not the appellant have redeemed from the sheriff’s sale to Nation ? Had the sale made by them produced $10 instead of $1,165, would that have taken from the appellant her right to redeem from the sale to Nation ? If she can claim the fund in controversy, it must be for the reason that the sale made by the appellees passed her inchoate interest in the land to Elliott, the purchaser. We think the sale could not have this effect, and for this reason we also think the question as to the rights of married women, under the act of 1875, is not involved in the case.
Per Curiam. — The petition for a rehearing is overruled.